404 F.2d 336
UNITED STATES of America, Appellant,v.AMERICAN PUMICE COMPANY, Appellee.
No. 20290.
United States Court of Appeals Ninth Circuit.
November 15, 1968.

S. Billingsley Hill (argued), A. Donald Mileur, Clyde O. Martz, Asst. Atty. Gen., Roger Marquis, Lands Div., Dept. of Justice, Washington, D. C., for appellant.
Hodge L. Dolle (argued), of Hansen & Dolle, Los Angeles, Cal., for appellee.
P. S. Seymour-Heath, in pro. per.
Before BARNES, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The United States appeals from the judgment in favor of American Pumice Company in a condemnation case. United States v. 237,500 Acres of Land, S.D.Cal.1964, 236 F.Supp. 44. The appeal relates only to the rulings of the District Court in that part of its findings and opinion headed "Valuation" and appearing at 236 F.Supp. at 49-55. We affirm for the reasons stated by the District Court, but with certain qualifications. At page 51, the court said: "It is difficult to see how pumice claims can be comparable to one another unless adjacent or nearly so, as the quantity, quality, mining costs and access to market vary with each property." We cannot accept, as a valid general rule, the requirement that the comparables be "adjacent, or nearly so." There may be cases where quite distant properties can be shown to be comparable in an economic or market sense, due allowance being made for variables such as those mentioned by the court. Here, however, no showing of such comparability was made. We also find it unnecessary to decide whether we agree or disagree with the views expressed by Judge Carter in United States v. Land in Dry Bed of Rosamond Lake, S.D.Cal.1956, 143 F.Supp. 314.


2
Affirmed.